                                                                               JS-6


 1
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                            CENTRAL DISTRICT OF CALIFORNIA
 5
                                   EASTERN DIVSION
 6
 7
 8                                                Case No.: 5:18-cv-02659-DSF-KK
     Crystal Gonzalez,
 9                                                ORDER
10                    Plaintiff,
11         vs.
12 American Coradius International, LLC,
13
                      Defendant.
14
15
16         Based on the Stipulation of counsel, the case is dismissed without prejudice,
17 each party to bear its own attorney fees and costs.
18         IT IS SO ORDERED.
19   DATED: April 16, 2019
20                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
     5:18-cv-02659-DSF-KK                                                           ORDER
